Upload your resume Sign in
Find Companies

Cer)

Get weekly updates, new jobs, and reviews

36

5/24/2019 Case: 1:19-cv-01100-SO Diipet ifths s@rtipg pay fore new ayiys | Indefdg4omPagelD #: 134
Find Jobs Company Reviews Find Salaries Find Resumes Employers / Post Job
Company name
Inpax Shipping Solutions
2.3 88 reviews
88 1.3K 1
Snapshot Why Join Us Reviews Salaries Photos

Questions and Answers about Inpax Shipping Solutions

Here's what people have asked and answered about working for and interviewing at Inpax Shipping Solutions.

View all 36 questions about Inpax Shipping Solutions

What is the starting pay for a new driver
Asked May 5, 2016

Write your answer here

C. smo)

9 answers

9.33 hr or $140 a day depending how they feel they should pay you
Answered January 24, 2019

Upvote Downvote

After a down two weeks process which sounds against the law scraps run away
Answered January 23, 2018

Upvote 1 Downvote

My starting pay is $140 a day.
Answered December 31, 2017

Upvote 1 Downvote 2

11.00 a hour
Answered September 4, 2017

Upvote Downvote 1

Jobs Q&A

 

Questions about Inpax
Shipping Solutions

What is the work environment and
culture like at Inpax Shipping
Solutions?

12 people answered

How do you feel about the future of
Inpax Shipping Solutions?
7 people answered

What is the drug testing process?
4 people answered

Show more

See Questions about:
Drug Test
Background Check
Hiring Process
Interviews

Part Time Jobs

https://Awww.indeed.com/cmp/Inpax-Shipping-Solutions/faq/what-is-the-starting-pay-for-a-new-driver?quid=1 aidikbo1ak7j8e8 1/2
5/24/2019 Case: 1:19-cv-01100-SO Diet #thS s@riipy pay fore Hewayivs | Bdefd4omPage|D #: 135

Working Environment

Working Hours
Mundelin branch delivery drivers start at 14$ an hour

Answered July 19, 2017 Benefits
Upvote Downvote Company Future
Salaries

$140.00 in Chicago Working Culture

Answered July 8, 2017

Upvote 1 Downvote

$125 a day or $9.17 an hour if someone has to come help you (called Rescue). $125 may sound
good but most days you'll work 10-12 hours. Doesn't equate to much if you break it down hourly.

Answered February 14, 2017

Upvote 3 Downvote

It changes all the time with no warning
Answered October 17, 2016

Upvote 1 Downvote

Starting to work with them is $ 2000 a week when it meets the permanence of 3 months will
lower the salary to $ 1000 to the incredible week. (5:00 am to 9:00 pm, Monday to Saturday) bad
bad bad company, any benefits

Answered August 28, 2016

Upvote 1 Downvote
Company name Find companies
Jobs - Career Advice - Hiring Lab - Browse Jobs - Tools - Employer Events - About - Help Center © 2019 Indeed - Cookies, Privacy and Terms

https://Awww.indeed.com/cmp/Inpax-Shipping-Solutions/faq/what-is-the-starting-pay-for-a-new-driver?quid=1 aidikbo1ak7j8e8 2/2
Upload your resume Sign in
Find Companies

Cer)

Get weekly updates, new jobs, and reviews

36

5/24/2019 Case: 1:19-cv-01100-SOM Barrage sha any heurp IQYoHDwork Qday?hindeedoemye|D #: 136
Find Jobs Company Reviews Find Salaries Find Resumes Employers / Post Job
Company name
Inpax Shipping Solutions
2.3 88 reviews
88 1.3K 1
Snapshot Why Join Us Reviews Salaries Photos

Questions and Answers about Inpax Shipping Solutions

Here's what people have asked and answered about working for and interviewing at Inpax Shipping Solutions.

View all 36 questions about Inpax Shipping Solutions

On average, how many hours do you work a day?
Asked February 5, 2017

Write your answer here

C.smaonn

3 answers

If your good at it and light load 5 hrs if heavy 160-180+ stops I've seen people doing 14-15 hrs
Answered January 24, 2019

Upvote Downvote

12 hours a day sometimes longer

Answered June 28, 2017 - Delivery Driver (Former Employee) - Mundelein, IL

Upvote 1 Downvote

On average i worked 10 hours a day

Answered February 5, 2017 - Supervisor- James Miller (Former Employee) - Lake City, GA 30260

Upvote 1 Downvote

Related questions:

What are the hours like for lisle,IL(Delivery drivers?)
One person answered

Jobs Q&A

 

Questions about Inpax
Shipping Solutions

What is the work environment and
culture like at Inpax Shipping
Solutions?

12 people answered

What is the starting pay for a new
driver
9 people answered

How do you feel about the future of
Inpax Shipping Solutions?
7 people answered

Show more

See Questions about:
Drug Test
Background Check
Hiring Process

Interviews

https://Awww.indeed.com/cmp/Inpax-Shipping-Solutions/faq/on-average-how-many-hours-do-you-work-a-day?quid=1b883n6vp5naé6dth 1/2
5/24/2019 Case: 1:19-cv-01100-SOM Barrage sha Qan¥ heurp IQyoHDwork Oday? hindeedoemye|D #: 137
Part Time Jobs

Working Environment
Working Hours
Benefits

Company Future
Salaries

Working Culture

Company name Find companies

Jobs - Career Advice - Hiring Lab - Browse Jobs - Tools - Employer Events - About - Help Center © 2019 Indeed - Cookies, Privacy and Terms

https://Awww.indeed.com/cmp/Inpax-Shipping-Solutions/faq/on-average-how-many-hours-do-you-work-a-day?quid=1b883n6vp5na6dth 2/2
